MEMORANDUM **
California state prisoner Christopher E. Bravot appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253(a), and we affirm.
Bravot contends that where the prosecution exercised a peremptory strike against the only African-American juror in the venire, the state court erred under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), in concluding that Bravot had not established a prima facie case of discrimination. Because “the state court used the ‘strong likelihood’ standard for reviewing a Batson claim, the state court’s findings are not entitled to deference and our review is de novo.” Williams v. Runnels, 432 F.3d 1102, 1105 (9th Cir.2006).
The fact that the prospective juror “was the one Black member of the venire does not, in itself, raise an inference of discrimination.” Wade v. Terhune, 202 F.3d 1190, 1198 (9th Cir.2000), quoting United States *563v. Vasquez-Lopez, 22 F.3d 900, 902 (9th Cir.1994). We conclude that Bravot failed to establish a prima facie case. See Wade, 202 F.3d at 1199.
Appellant’s request for a certificate of appealability as to issues not certified by the district court, filed on September 14, 2005, is denied. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). To the extent that Bravot’s brief raises uncertified issues, we construe his arguments as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

i This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.